Citation Nr: 0818695	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-10 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2003, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in April 2005.  The veteran requested a Board 
hearing, however, he withdrew that request in December 2007.


FINDING OF FACT

Migraine headaches were not manifested during active service 
or for many years thereafter, and have not been associated by 
competent evidence to service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in August 2002.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his migraine headaches.  Further, there is no 
medical evidence suggesting an association between a current 
disorder and service.  Thus, it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a head injury in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until more 
than 45 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  The evidence of record contains the veteran's 
service medical records, post-service private medical 
records, and post-service VA medical records.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§  1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A service Report of Medical Examination for separation 
purposes dated in July 1954 reflects that the neurological 
clinical evaluation and the clinical evaluation of the 
veteran's head, face, neck, and scalp produced normal 
findings.  There are no other service medical records 
reflecting headaches, neurological impairment, or related to 
the veteran's head.  

Private medical records from Dawit Mamo, M.D., dated in 
October 2000 reflect the diagnosis of migraine headaches in 
the veteran.  Private medical records from Manmohan Nayyar, 
M.D., dated in February 2002 reflect that the veteran stated 
that he had headaches in his right frontal temporal area for 
the previous 30 years.  Dr. Nayyar assessed mixed headache.  

Lay statements submitted by the veteran's wife in 2003 and 
ex-wife in 2004 reflect that they have known the veteran for 
many years and are familiar with his complaints of headaches 
since the 1950's.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
migraine headaches are etiologically related to service or 
any incident therein.  The Board notes that the veteran did 
not complain of migraine headaches in service.  Moreover, on 
separation from service, the head, face, neck, and scalp were 
clinically evaluated as normal.  These clinically normal 
findings on separation examination are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no migraine headaches were present at that 
time.  The Board views the examination report as competent 
evidence that there were no migraine headaches at that time.  

Moreover, the Board notes that the lack of any evidence of 
migraine headaches for over 45 years between the period of 
active duty and the evidence showing migraine headaches is 
itself evidence which tends to show that no migraine 
headaches were incurred as a result of service.  Although the 
record presents valid findings of current migraine headaches, 
the span of time between the claimed injury and the medical 
documentation of migraine headaches is a significant factor 
that weighs against a claim of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
None of the aforementioned medical evidence suggests a link 
between the veteran's migraine headaches and service.  

While acknowledging the belief of the veteran, his wife, and 
his ex-wife that the veteran's migraine headaches are due to 
service, it is well established that as lay persons, the 
veteran, his wife, and his ex-wife are not considered capable 
of opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for migraine headaches is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service 
connection for the claimed migraine headaches is not 
warranted.  


ORDER

Entitlement to service connection for migraine headaches is 
denied.  




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


